Matter of Adam Christopher S. (Deborah D.) (2014 NY Slip Op 06256)
Matter of Adam Christopher S. (Deborah D.)
2014 NY Slip Op 06256
Decided on September 23, 2014
Appellate Division, First Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on September 23, 2014Friedman, J.P., Acosta, Saxe, Gische, Kapnick, JJ.


12972 12971

[*1] In re Adam Christopher S., and Others, Children Under the Age of Eighteen years, etc.,
andDeborah D., Respondent-Appellant, Administration for Children's Services, Petitioner-Respondent.
Steven N. Feinman, White Plains, for appellant.
Zachary W. Carter, Corporation Counsel, New York (Suzanne K. Colt of counsel), for respondent.
Tamara A. Steckler, The Legal Aid Society, New York (Claire V. Merkine of counsel), attorney for the children.
Order of disposition, Family Court, New York County (Stewart H. Weinstein, J.), entered on or about October 2, 2013, to the extent it brings up for review a fact-finding order, same court and Judge, entered on or about October 2, 2013, which found
that respondent neglected the child Adam Christopher S. and derivatively neglected the other children, unanimously affirmed, without costs. Appeal from fact-finding order unanimously dismissed, without costs, as subsumed in the appeal from the order of disposition.
The finding of neglect is supported by a preponderance of the evidence, which demonstrates that respondent inflicted excessive corporal punishment on her son Adam, then eight years old. On one occasion she slapped Adam in the face, leaving red marks, and nine days later she beat him over the course of 10 hours, using a belt on his legs and attempting to pry his mouth open while trying to force him to eat (see Family Court Act § 1046[b]; Matter of Joshua R., 47 AD3d 465 [1st Dept 2008], lv denied 11 NY3d 703 [2008]). That the physical injuries sustained by her son did not warrant medical attention does not preclude a finding of neglect against respondent based on excessive corporal punishment (see Matter of Joseph C. [Anthony C.], 88 AD3d 478 [1st Dept 2011]). Further, the court found that respondent showed no remorse or insight into the impact of her conduct on her children.
By establishing that respondent neglected her son by using excessive corporal punishment on him, petitioner demonstrated respondent's derivative neglect of the other three children (Family Court Act § 1046[a][1]; Matter of Jason G. [Pamela G.], 3 AD3d 340 [1st Dept 2004], lv denied 2 NY3d 702 [2004]). Respondent's behavior demonstrated a level of parental judgment
so impaired as to create a substantial risk of harm to any child in her care (see Matter of Vincent M., 193 AD2d 398, 404 [1st Dept 1993]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: SEPTEMBER 23, 2014
CLERK